Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 16, 2021.
3.	In view of the amendment filed on 06/16/2021, claim 1, 17 and 18 have been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendments and remarks filed on 06/16/2021, and examiner’s amendment stated below, claims 1-20 are allowed.
				Examiner Amendment
5.	Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Doan Lam (Reg. No. 63593) on August 18, 2021. 
	In the claim:
	Please amend claims 1, 17 and 18 as follows:
1. 	(Currently amended) A method comprising: 
operating, by a computing device, an ingestion service to process messages from a set of devices that generate a first set of messages, wherein the ingestion service is configured with a first profile in a plurality of profiles for a first platform, and wherein first configuration properties in the first profile configure a first connection to first storage on the first platform to store information for the first set of messages and configure a first connection to a first event processing service on the first platform to process information in the first set of the messages; 
receiving, by the computing device, a selection for a second profile in the plurality of profiles; and 
migrating, by the computing device, the ingestion service to a second platform associated with the second profile, wherein second configuration properties are retrieved from the second profile for the second platform and installed on the ingestion service in the second platform to configure a second connection to second storage on the second platform and  include one or more of an endpoint uniform resource locator, an access key, a secret key, a bucket key and storage, and second configuration properties include one or more of a credential file path, a resource group, a region and storage account.  
17. 	(Currently amended) A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for: 
operating an ingestion service to process messages from a set of devices that generate a first set of messages, wherein the ingestion service is configured with a first profile in a plurality of profiles for a first platform, and wherein first configuration properties in the first profile configure a first connection to first storage on the first platform to store information for the first set of messages and configure a first connection to a first event processing service on the first platform to process information in the first set of the messages; 
receiving a selection for a second profile in the plurality of profiles; and 
migrating the ingestion service to a second platform associated with the second profile, wherein second configuration properties are retrieved from the second profile for the second platform and installed on the ingestion service in the second platform to configure a second connection to second storage on the second platform and configure a second connection to a second event processing service on the second platform, wherein the first platform and second platform are different cloud platforms and the first configuration properties  include one or more of an endpoint uniform resource locator, an access key, a secret key, a bucket key and storage, and second configuration properties include one or more of a credential file path, a resource group, a region and storage account.  
18. 	(Currently amended) An apparatus comprising: 

a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: 
receiving, by a computing device, a migration of an ingestion service from a first platform at a second platform, wherein the first platform is associated with a first profile and the second platform is associated with a second profile in the ingestion application; 
retrieving, by the computing device, second configuration properties from the second profile for the second platform; 
installing, by the computing device, the second configuration properties on the ingestion service in the second platform to configure a connection to second storage on the second Page 5 of 9Appl. No. 16/582,555Attorney Docket No.: 000005-077700USplatform and configure a connection to a second event processing service on the second platform; and 
operating, by the computing device, the ingestion service to process messages from a set of devices that generate a first set of messages, wherein the first platform and second platform are different cloud platforms and the first configuration properties  include one or more of an endpoint uniform resource locator, an access key, a secret key, a bucket key and storage, and second configuration properties include one or more of a credential file path, a resource group, a region and storage account.  
				Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	In the examiner non-final office action dated on March 18, 2021, claims 1-4, 8 and 12-20 were rejected under 35 U.S.C. 102(a)(2) based primarily on US 2021/0006636 A1 to Koehler et al, claims 5-7 and 9-11 were rejected under 35 U.S.C 103 based primarily on US 2021/0006636 A1 to Koehler et al and US 2017/0284691 A1 to Sinha et al.
	The claimed invention is directed towards a method operating, by a computing device, an ingestion service to process messages from a set of devices that generate a first set of messages, wherein the ingestion service is configured with a first profile in a plurality of profiles for a first platform, and wherein first configuration properties in the first profile configure a first connection to first storage on the first platform to store information for the first set of messages and configure a first connection to a first event processing service on the first platform to process information in the first set of the messages; receiving, by the computing device, a selection for a second profile in the plurality of profiles; and migrating, by the computing device, the ingestion service to a second platform associated with the second profile, wherein second configuration properties are retrieved from the second profile for the second platform and installed on the ingestion service in the second platform to configure a second connection to second storage on the second platform and configure a second connection to a second event processing service on the second platform, wherein the first platform and second platform are different cloud platforms and the first configuration properties include one or more of an endpoint uniform resource locator, an access key, a secret key, a bucket key and storage, and second configuration properties include one or more of a credential file path, a resource group, a region and storage account.  
	The prior art of record US 2021/0006636 A1 to Koehler et al and US 2017/0284691 A1 to Sinha et al, do not explicitly teach, show or suggest the feature of migrating, by the computing device, the ingestion service to a second platform associated with the second profile, wherein second configuration properties are retrieved from the second profile for the second platform and installed on the ingestion service in the second platform to configure a second connection to second storage on the second platform and configure a second connection to a second event processing service on the second platform, wherein the first platform and second platform are different cloud platforms and the first configuration properties include one or more of an endpoint uniform resource locator, an access key, a secret key, a bucket key and storage, and second configuration properties include one or more of a credential file path, a resource group, a region and storage account in combination with other claimed features.

The dependent claims 2-16 depending on independent claim 1, dependent claims 19-20 depending on independent claim 18 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167